Citation Nr: 1426927	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-06 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 10 percent rating for bilateral hearing loss and denied service connection for PTSD and an anxiety disorder.  The Board has recharacterized the service connection claims as an "acquired psychiatric disorder" to encompass any or all psychiatric disorders diagnosed during the appeal period.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In June 2013, the Veteran testified before the Board at a hearing held via videoconference.  The Veteran submitted treatment records prior to the most recent supplemental statement of the case with an accompanying waiver of regional office jurisdiction.  Therefore, the Board has jurisdiction to review those documents.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his June 2013 hearing before the Board, the Veteran requested that his appeal regarding the issue of entitlement to an increased rating for bilateral hearing loss be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2013). 

In March 2012, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals , perfecting his appeal as to the issue of entitlement to an increased rating for bilateral hearing loss as identified in the January 2012 statement of the case. 

At his June 2013 hearing, the Veteran stated that he no longer wished to pursue that claim. The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for bilateral hearing loss, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to an increased rating for bilateral hearing loss is dismissed.


ORDER

The issue of entitlement to an increased rating for bilateral hearing loss is dismissed.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for an acquired psychiatric disorder.

The Veteran contends that he suffers from an acquired psychiatric disorder, to include PTSD, due to his combat experiences in Vietnam.  He contends that he was involved in four or five fire fights while in Vietnam, and has testified that he personally shot others.  He contends that his experiences in Vietnam changed him, and that he has suffered from nightmares ever since service.  

Service treatment records reflect that on November 1967 enlistment examination, the Veteran reported a history of "depression or excessive worry," that was summarized by a physician as "anxiety."  In December 1967, he complained of being a sleep walker throughout his lifetime.  In January 1968, he was seen at the mental health clinic for sleepwalking.  He said that he had some trouble staying asleep and complained of fatigue.  He was working six and a half days per week, and so his symptoms were deemed "typical" and he was returned to duty.  On July 1970 separation examination, he was noted to have "frequent and terrifying nightmares" and "nervous trouble - no medical treatment."

Post-service treatment records reflect that on February 2011 VA examination, the Veteran was assessed to not meet the criteria for a diagnosis of PTSD under the DSM-IV.  For example, he denied intense feelings of fear or helplessness related to his reported stressors and denied experiencing recurrent or intrusive recollections of his stressors.  While he had distressful dreams, they were "about things that didn't happen."  He did meet Criterion D for a history of sleep difficulties and hypervigilence, but those symptoms were concluded to not be related to his stressors.  He was diagnosed with alcohol abuse, moderate, in sustained remission.

VA treatment records dated in April 2013 and May 2013, however, reflect a diagnosis of "sleep disturbance (with sleep apnea & nightmares), cognitive disorder, not otherwise specified, and adjustment disorder with (mild) depression."  His nightmares were noted to possibly be a feature of PTSD and further evaluation was recommended.  Another record shows that his insomnia was related to his chronic pain.

In light of the indication in his service treatment records that he was suffering from anxiety, depression, and sleep disturbance, as well as his post-service psychiatric diagnoses and contentions of relation to service, the Board finds that a new VA examination and opinion is necessary in order to adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the laws and regulations pertaining to disabilities shown to pre-exist service, as relating to his claim for service connection for an anxiety disorder.

2.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of the claimed psychiatric disability.  The claims file must be reviewed by the VA examiner prior to issuance of the requested medical opinion. 

After examining the Veteran and reviewing the claims file, the examiner should address the following:

 a)  Diagnose any and all current acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD.  

b)  If it is determined that the Veteran does not currently suffer from a i) cognitive disorder, ii) a sleep disturbance, or iii) an adjustment disorder with mild depression, explain why it is believed that he does not suffer from these disorders.

c)  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should state whether the diagnosis is based on the Veteran's reported stressor of fear of hostile military or terrorist activity during his service in Vietnam. 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

d)  With respect to all other diagnosed psychiatric conditions, the examiner should provide an opinion addressing whether the evidence of record clearly and unmistakably (i.e., it is undebatable) shows that the Veteran had a psychiatric disorder prior to his entry into active duty, taking into account the 1967 entrance examination showing anxiety?

 e) If the answer is to d) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting psychiatric disorder was NOT aggravated by service or that any increase in disability was due to the natural progression of the disease?

 f) If the answer to either (d) or (e) is no, is it at least as likely as not (50 percent or better probability) that the Veteran's current psychiatric disorder(s) are etiologically related to any incident of active duty service, to include the Veteran's service in Vietnam and reports of involvement in combat, such as fire fights.

A full rationale for any expressed medical opinions must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


